Citation Nr: 0509245	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected low 
back strain with right sacroiliac radiculopathy.  

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with right sacroiliac radiculopathy.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney, 
as to the low back claim, otherwise 
unrepresented


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a right knee disability.  

The RO also denied entitlement to an evaluation in excess of 
10 percent for recurrent low back strain with right 
sacroiliac radiculopathy.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C., in 
November 2001.  A transcript of the hearing has been 
associated with the claims file.  

In January 2002, although the Board determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability, the Board denied entitlement to service 
connection for a right knee disability on a de novo basis.  

The Board also granted entitlement to an increased evaluation 
of 20 percent for low back strain with right sacroiliac 
radiculopathy.  

The veteran appealed the January 2002 Board decision to the 
United States Court of Appeals for Veterans' Claims (CAVC).  
Upon an April 2003 Joint Motion for Partial Remand, filed by 
both the VA Secretary and counsel for the appellant, the CAVC 
issued an Order granting the Motion for Partial Remand, 
vacating that part of the January 2002 Board decision which 
denied service connection for a right knee disorder, and 
denied entitlement to an evaluation in excess of 20 percent 
for low back strain with right sacroiliac radiculopathy.  

In October 2003, the Board, as directed by the CAVC Order, 
remanded the case to the RO for further development and 
adjudicative action.  

In August 2004 the RO, for the purpose of implementing the 
January 2002 Board decision, in pertinent part, issued a 
rating decision wherein it assigned an increased evaluation 
of 20 percent for low back strain with right sacroiliac 
radiculopathy effective July 2, 1999, date of claim.  The RO 
also determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder, and denied entitlement 
to service connection for a right knee disorder on a de novo 
basis.  

The claim of service connection for right knee disorder, to 
include as secondary to service-connected low back strain 
with right sacroiliac radiculopathy, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim for an 
evaluation in excess of 20 percent for low back strain with 
right sacroiliac radiculopathy, obtained all relevant and 
available evidence identified by him, and provided him full 
and appropriate VA examinations, all in an effort to assist 
him in substantiating his claim for increased compensation 
benefits.  

2.  The objective evidence demonstrates some limitation of 
motion, including some limitation of motion due to pain, with 
paraspinous muscle pain, occasional muscle spasm in 1999 and 
2000, and a broad-based disc bulge at L5-S1, symptoms which 
are comparable to, but do not exceed that of moderate 
intervertebral disc disease, with recurring attacks and 
intermittent relief, or lumbosacral strain with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; the 
current low back diagnosis is degenerative disc disease on 
past magnetic resonance imaging (MRI) with a broad-based disc 
bulge at L5-S1 on present MRI.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 
5295, 5243 (as in effect prior to and subsequent to September 
26, 2003) (2002-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. § 4.6.  

The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue. 
All evidence must be evaluated. See 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Such functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing, and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

All benefit of the doubt will be resolved in the appellant's 
favor. 38 C.F.R. § 4.3 (2004).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.


When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.


Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Spinal Disorders

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.

A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with only intermittent 
relief.  

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief." 38 C.F.R. 
§ 4.71a, Code 5293 (2002).

Under Code 5295, pertaining to lumbosacral strain, a 20 
percent rating may be assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.




A 40 percent rating is assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion." 38 C.F.R. § 4.71a, Code 5295.

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is applied for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion. The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion. 38 C.F.R. § 4.71a.


Revised Rating Criteria for Intervertebral Disc Syndrome 
Effective September 22, 2002

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.



With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).





Revised Rating Criteria for Diseases and Injuries of the 
Spine Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine: 

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine

20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis


10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.

"Normal" forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  


The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim for increase in 
July 1999.  The RO issued notice to him of VA's duty to 
assist and other VCAA responsibilities in a letter dated in 
December 2003.  While this was after the initial grant of a 
20 percent evaluation for low back strain with right 
sacroiliac radiculopathy, the claim was reconsidered on a de 
novo basis in an August 2004 rating decision and a December 
2004 supplemental statement of the case (SSOC).  As such, the 
timing of the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the December 2003 VCAA letter advised the 
veteran of his need to identify or submit evidence, primarily 
medical opinion evidence, of an increase in severity of 
symptoms associated with his low back strain with right 
sacroiliac radiculopathy.  This notice also informed him that 
VA would attempt to obtain any evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claim on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any VA or private treatment 
pertinent to the claim which has not already been obtained.  
Additionally, consistent with the duty to assist, the RO 
provided the veteran with a VA joints examinations in January 
2001 and May 2004.  

Once all of the above was completed, the RO denied the claim 
for an evaluation in excess of 20 percent in a decision of 
August 2004.  

The December 2003 VCAA letter, the August 2004 and prior 
decisions, and the December 2004 SSOC, advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claim.  The December 2004 SSOC advised the 
veteran of all appropriate regulations governing entitlement 
to an evaluation in excess of 20 percent for low back strain 
with right sacroiliac radiculopathy, including a recitation 
of 38 C.F.R. § 3.159, with reference to the relevant sections 
of the United States Code, as well as specific reference to 
the results of all VA examinations and Diagnostic Codes.  

No additional medical evidence was identified or received, 
without waiver of office of original jurisdiction, other than 
arguments of the veteran and his representative, after the 
December 2004 supplemental statement of the case.  As such, 
VA has obtained all relevant records in support of his claim, 
and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim of entitlement to an evaluation in 
excess of 20 percent for low back strain with right 
sacroiliac radiculopathy, has been completed within VCAA.  


Increased Evaluation for 
Lumbar Strain 

After a thorough review of the evidence of record, 
particularly that which is medical, the Board agrees with the 
RO's assignment of a 20 percent evaluation from the date of 
the veteran's July 1999 claim for increase; The objective 
medical evidence of record supports no more than a 20 percent 
evaluation for the veteran's service-connected low back 
strain with right sacroiliac radiculopathy.  Although the 
veteran complains of greater impairment, particularly in 
1999, the objective medical evidence of record shows limited 
findings warranting no more than a 20 percent rating, if 
that, for all periods of the appeal.  


Private treatment records from Kaiser Permanente dated from 
July 1999 and throughout 2000 show complaints of back pain 
and muscle spasms following a motor vehicle accident in 1989 
and a work-related back injury in May 1999.  In May 1999, the 
assessment was chronic back syndrome, lumbar strain, with 
occasional complaints of lumbar spasms.  Private chiropractic 
records of 1999 show treatment for right sacroiliac syndrome 
and lumbar facet dysfunction, with "possible" sciatica.  
These findings are quite limited and do not support an 
evaluation in excess of 20 percent from July 1999.  

Similarly, on VA examination of October 1999 the veteran 
reported no lumbosacral pain and no radiculopathy on strait 
leg raising.  The veteran reported muscular tightness in the 
low back, with radiculopathy, on torso flection to 90 
degrees.  The examiner noted that the veteran presents 
consistently with low back strain only.  

Although a diagnosis of sciatica was also entered, the 
examiner expressed concern that the veteran had stopped his 
exercise therapy, as prescribed by his treating physician-a 
voluntary cessation of recommended treatment, intending to 
present himself in an unfairly "poor light" for the purpose 
of substantiated his subjective complaint for increased VA 
compensation.  The October 1999 VA examination report, and 
the comment of the examiner, both undermine the veteran 
credibility and underline the limited findings on appeal.  

Significantly, limited findings were also shown on private 
examination in November 2000.  At that time, range of motion 
of the back was within normal limits, there was no 
lumbosacral tenderness and no muscle spasm.  The impression 
was degenerative joint disease of the lumbosacral spine, 
herniated nucleus pulposus, and disc tear with secondary 
intermittent myalgia.  The veteran was noted to be limited to 
light work with no lifting, pushing, pulling, or carrying 
more than 30 pounds intermittently, and 20 pounds 
continuously.  He was found to be at maximum medical 
improvement.  

VA examination finding of January 2001 were similarly 
limited.  The veteran reported back pain several times a 
week, only occasionally extending down to the right leg and 
foot.  The examiner objectively found minimal tenderness 
along the right paraspinous muscles in the lumbar sacral 
region.  There was no weakness, redness, heat, abnormal 
movement, or guarding of movement.  The musculature of the 
back appeared normal, and the veteran had only a slight 
postural abnormality with exaggerated kyphosis of the 
lumbosacral spine.  

No neurologic abnormalities were shown on examination, and 
range of motion testing revealed full and painless range of 
motion with forward flexion.  Backward extension was from 0 
to 10 degrees, which was minus 20 degrees secondary to 
increased pain.  Left and right lateral rotation was from 0 
to 40 degrees without pain or weakness.  Left and right 
rotation was from 0 to 35 degrees without any pain for 
weakness.  Normal X-ray studies were obtained.  The diagnosis 
was "lumbar pain" with decreased range of motion and 
degenerative disc disease of L5-S1 as per MRI findings of 
February 2000.  

At his November 2001 Board hearing, the veteran testified 
that although he had had muscle spasms in 1999, upon 
treatment, his back improved until early 2000.  While he 
indicated that he missed 9 months of work in 1999 and 2000, 
he had been able to work 40 hours a week in the past year 
(2001).  

On VA evaluation in February 2004, the impression was that 
the veteran had a "possible" lumbosacral back sprain which 
was "mild" in severity.  An additional impression was 
possible L5-S1 radiculopathy on the right, according to 
history, which also was "mild" in severity.  

A VA examination in May 2004 included MRI testing, which 
revealed a normal lumbar spine, except for a broad-based disc 
bulge at L5-S1, with no evidence of disc herniation or 
stenosis.  The veteran had normal neurologic reflexes, normal 
strength and sensation, and a normal gait.  Although the 
veteran reported a sharp pain and a burning sensation in the 
right lower back at the L5-S1 area, he admitted that he was 
not receiving any sort of treatment recently.  

The veteran also indicated that he continues to work at the 
U.S. Post Office in a position which requires no lifting 
above 20 pounds.  The examiner noted some tightness of the 
lumbar back muscled.  Forward flexion was to 90 degrees, with 
some pain, with extension to 20 degrees, lateral bending to 
25-30 degrees on either side, and rotation to 50-60 degrees 
to either side, with some pain.  His right calf measured 
slightly larger than the left calf, and right thigh was 
slightly smaller than the left.  Motor function of the legs 
were 5/5.  

The May 2004 VA examination report includes the examiner's 
medical opinion that the veteran was not observed to have any 
weakened movement, excessive fatigability, or incoordination 
of the lumbar spine.  There was loss of additional extension 
of the lumbar spine of 10 degrees and rotation of about 20 
degrees to either the right or left, secondary to complaints 
of pain.  Significantly, the veteran admitted that his last 
flare-up was in 1999.  Although the veteran's complaints of 
numbness of the bottom of the right foot and up the posterior 
right leg was thought to possibly be related to nerve 
pressure at the lumbar spine, it was noted that the veteran 
gave no complaint of symptoms compatible with lumbar 
radiculopathy.  

The above evidence underlines the limited nature of the 
lumbar findings objectively shown on repeated private and VA 
examinations, with a total lack of any incapacitating 
episodes since 1999, the cessation of treatment noted on VA 
examination in October 1999, with no private treatment since 
1999, and no VA treatment since then or currently (other than 
the use of medications with some relief).  Even at its worst 
in 1999, the objectively limited low back symptoms clearly 
did not exceed the criteria for a 20 percent rating, 
particularly on most recent VA examination in May 2004.  

The veteran's service-connected lumbar strain is not shown to 
include recurring attacks with only intermittent relief, and 
disability that is best described as "severe" are not 
shown.  Additionally, the veteran is not shown to have had 
any totally incapacitating episodes since 1999, at a time 
when he voluntarily quite recommended treatment.  

Accordingly, the criteria for the current 20 percent 
evaluation are not exceeded at any time.  Indeed the veteran 
has continued to work 40 hours a week, despite his complaints 
of greater impairment.  Thus, a rating in excess of 20 
percent is not warranted under either the former or revised 
criteria at Diagnostic Codes 5293 and 5243.  

The veteran is also not shown to have severe limitation of 
motion of the lumbar spine under the former Diagnostic Code 
5292.  Rather, the veteran's flexion is full, and lateral 
bending is nearly full, even with consideration of pain on 
motion.  Pursuant to former Diagnostic Code 5295, a 40 
percent evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  

Rather, the veteran's low back disorder is more comparable to 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5295 on account of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The veteran's lateral bending was 25 to 
30 degrees, with 30 degrees being full.  The criteria for 
more than a 20 percent rating are not met under former 
Diagnostic Code 5295.  

With no showing of incapacitating episodes, particularly on 
VA examinations in 2000, 2001 and 2004, the claim must fail 
under the revised criteria at 5243.  With incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past 12 months, an evaluation 
in excess of 20 percent are not warranted for all periods of 
the appeal, pursuant to revised Diagnostic Code 5243.  

The VA's General Counsel has determined that IDS involves 
loss of range of motion.  Therefore, pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97.  



However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than moderate IDS, with complaints of pain not wholly 
shown on examination, which do not exceed that which is 
contemplated by IDS with recurring attacks for all periods of 
the appeal.  No flare-ups or recurring attacks are 
demonstrated.  Additionally, even when considering the 
veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than moderate IDS.  
Findings on repeated VA examination are too limited to 
warrant an evaluation in excess of the current 20 percent 
rating.  

Of course, in finding so, the Board has not applied the 
revised criteria for rating IDS prior to their effective 
date.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McCay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F. 3d. 1577 
(Fed. Cir. 1997).  In view of the foregoing discussion, it is 
clear that the Board finds no basis for a "staged" rating.  
Fenderson, supra.  

The Board initially notes that subjective complaints of pain, 
as with limitation of motion, must be objectively confirmed 
by clinical findings, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
Diagnostic Code 5003.  While some painful motion and 
limitation of motion is demonstrated, the veteran was shown 
in May 2000 to have full flexion of the lumbar spine, with 
more than full rotation, and only some limitation of 
extension and lateral bending.  These findings do not 
demonstrate or more closely approximate severe lumbosacral 
strain or pronounced intervertebral disc disease, under the 
former criteria.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for lumbar strain, with 
right sacroiliac radiculopathy, under all comparable 
Diagnostic Codes, both revised and former.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  




Extraschedular Evaluation

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not find that the case should be 
referred to the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his low back disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back strain with right sacroiliac radiculopathy is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

VCAA notice was issued in June 2003 and April 2004 regarding 
the right knee claim, and the veteran was afforded a VA 
examination in May 2004.  However, that examination does not 
contain findings upon which any right knee disorder may be 
evaluated in lieu of the Board's previous remand directives.  

Additionally, the May 2004 examiner indicated that a bone 
scan would be helpful, apparently for diagnostic purposes.  
He initially was of the opinion that the veteran did not have 
a right knee disability for the purpose of service 
connection.  He accordingly requested a Bone Scan.  He 
ordered a bone scan to rule out whether arthritis was 
present.  A June 2004 bone scan was interpreted as showing 
mild degenerative changes.  There was no mention as to 
whether these mild changes constituted arthritis per se.  The 
case was never returned to the VA May 2004 examiner.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Accordingly, the Board finds that the 
case should be referred to the May 2004 examiner for the 
purpose of providing an addendum with clarify medical 
information as directed below.  38 U.S.C.A. § 5103A (West 
2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should refer the claims 
file to the VA orthopedic examiner of May 
2004, and direct his attention to the 
June 2004 bone scan interpreted as 
showing mild degenerative changes.

The examiner is requested to address the 
following medical issues:

(a) Do the mild degenerative changes seen 
on the June 2004 bone scan reflect a 
chronic arthritic disease process?

(b) If the above is responded to in the 
affirmative, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that right knee 
arthritis is related to the veteran's 
active service on any basis, or if pre-
existing such service, was aggravated 
thereby.

If the May 2004 VA orthopedic examiner 
determines that right knee arthritis is 
not due to service, he must address the 
following medical issues:

(1) Is it at least as likely as not that 
right knee arthritis is causally related 
to the service-connected low back strain 
with right sacroiliac radiculopathy?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
low back strain with right sacroiliac 
radiculopathy aggravates right knee 
arthritis?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:


(a) The baseline manifestations which are 
due to the effects of right knee 
arthritis;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back strain with right sacroiliac 
radiculopathy; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of right knee arthritis are proximately 
due to the service-connected low back 
strain with right sacroiliac strain.

If the May 2004 VA orthopedic examiner is 
no longer available, the VBA AMC should 
refer the claims file to another 
orthopedic surgeon, including on a 
contract/fee basis if necessary, for the 
purpose of addressing the medical 
inquiries in this remand, with additional 
examination of the veteran at the 
examiner's option.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical and 
nexus opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a right knee 
disorder, to include as secondary to 
service-connected low back strain with 
right sacroiliac radiculopathy, on a de 
novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004). 



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


